DETAILED ACTION

Response to Amendment
Claims 1-19 are pending in the application, with claims 1-6 and 17 withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 2/3/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 and 17 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 and 17 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 1-6 and 17 have been cancelled.


Allowable Subject Matter
Claims 7-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 2/3/2022 with respect to instant independent claim 7 have been found persuasive.  Instant independent claim 7 discloses a battery pack including a plurality of cells with electrode tabs and an exterior member as set forth in the claim, a case having a housing portion, inner wall, and window as set forth in the claim, and a welded portion welding electrode tabs in an overlapping state as set forth in the claim.
Lee is considered to be the prior art reference of record closest to the aforementioned limitations as set forth above.  However, Lee does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, Lee does not explicitly disclose the welded tab structure in spatial relationship to the case and inner wall structure within the overall battery structure as set forth above.
Additionally, the addition of Kim, Eguchi, Tanaka as cited in the 10/7/2021 office action does not disclose nor render obvious all of the aforementioned structural limitations of instant independent claim 7.  Also, a further prior art search did not reveal any additional references that alleviate the deficiencies of the previously cited prior art references of record.  Therefore, instant independent claim 7 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725